DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The abstract of the disclosure is objected to because of undue length.  Correction is required.  See MPEP § 608.01(b).

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


The disclosure is objected to because of the following informalities:  On page 10, in paragraph 0048, line 5:  The term “one” should be deleted.  
Appropriate correction is required.

Claim Objections
Claims 25 and 26 are objected to because of the following informalities:  In the first line of claims 25 and 26, the last instance of the term “air” should be changed to --expandable--.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 


438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 5-8, 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 8,006,331.  Although the claims at issue 

are not identical, they are not patentably distinct from each other because claims 5-8, 17 and 18 are generic to all that is recited in claims 1-3 of U.S. Patent No. 8,006,331.  In other words, claims 1-3 of U.S. Patent No. 8,006,331 fully encompass the subject matter of claims 5-8, 17 and 18 and therefore anticipate claims 5-8, 17 and 18.  Since claims 5-8, 17 and 18 are anticipated by claims 1-3 of the patent, they are not patentably distinct from claims 1-3.  Thus the invention of claims 1-3 of the patent is in effect a “species” of the “generic” invention of claims 5-8, 17 and 18.  It has been held that the generic invention is anticipated by the species, see In re 
Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 5-8, 17 and 18 are anticipated (fully encompassed) by claims 1-3 of the patent, claims 5-8, 17 and 18 are not patentably distinct from claims 1-3, regardless of any additional subject matter present in claims 1-3.  

Claims 9, 11, 12, 14, 15, 19, 21, 22, 24 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-8, 17 and 18 of U.S. Patent No. 8,006,331 in view of U.S. Pat. No. 5,325,551 to Tappel et al.  Claims 5-8, 17 and 18 of U.S. Patent No. 8,006,331 do not specifically disclose conditions wherein the air pump is at least partially contained within the mattress and wherein the expandable volume is incorporated into the mattress; wherein the air pump is operatively connected with the expandable volume by an air hose at least partially contained within the mattress; and wherein the air pump is removably connected to the air hose and to the expandable volume.  Tappel et al. provide the basic teaching of a cover (11, 41) removably attached (via element 13) to a first side of a mattress (10), the cover including an expandable volume (41); and an air pump (154) 

operatively connected to the expandable volume; wherein the air pump is at least partially contained within the mattress (10) and wherein the expandable volume (41) is incorporated into the mattress; wherein the air pump (154) is operatively connected with the expandable volume by an air hose (42, 43) at least partially contained within the mattress (10); and wherein the air pump (154) is removably connected (via elements 46, 47, 53 & 54) to the air hose (42, 43) and to the expandable volume (41) (see Figures 1, 2 & 5; column 3, lines 6-20; column 4, lines 17-47; column 6, lines 46-68 and column 7, lines 1-7 & 20-53).  The skilled artisan would have found it obvious at the time the invention was made to provide the device of claims 5-8, 17 and 18 of U.S. Patent No. 8,006,331 with an air pump that is at least partially contained within the mattress and wherein the expandable volume is incorporated into the mattress; wherein the air pump is operatively connected with the expandable volume by an air hose at least partially contained within the mattress; and wherein the air pump is removably connected to the air hose and to the expandable volume, in order to provide a mattress cover arrangement which has long been known in the art as taught by Tappel et al.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 18, 21 and 24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Pat. No. 6,240,584 to Perez et al.  Perez et al. ‘584 shows the claimed limitations of a device comprising:  a cover (10) configured to be removably attached (via elements 32 & 34) to at least one of a mattress and a box spring, the cover including an expandable volume (12) having one or more air exit holes (172); an air pump (64) operatively connected to the expandable volume; wherein the air pump is operatively connected with the expandable volume (12) by an air hose (58); and wherein the air pump is removably connected (via elements 60 & 62) to the air hose (as shown in Figures 1 & 6 and as described in column 2, lines 42-57 & 64-67; column 3, lines 1-10 and column 4, lines 57-63). 

Claims 18 and 21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Pat. App. Pub. No. 2009/0056030 to Bolden.  Bolden shows the claimed limitations of a device comprising:  a cover (10, 20) configured to be removably attached (via element 19) to at least one of a mattress and a box spring (22), the cover including an expandable volume (20) having one or more air exit holes (28); an air pump (24) operatively connected to the expandable volume (20); and wherein the air pump is operatively connected with the 

expandable volume by an air hose (26) (as shown in Figures 1, 2 & 4 and as described on page 2, in paragraphs 0020 & 0025-0027).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19, 22 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perez et al. ‘584 in view of Tappel et al. ‘551.  Perez et al. ‘584 does not specifically disclose conditions wherein the air pump is at least partially contained within the mattress and wherein the expandable volume is incorporated into the mattress; wherein the air pump is operatively connected with the expandable volume by an air hose at least partially contained within the mattress; and wherein the air pump is removably connected to the expandable volume.  Tappel 

et al. provide the basic teaching of a cover (11, 41) removably attached (via element 13) to a first side of a mattress (10), the cover including an expandable volume (41); and an air pump (154) operatively connected to the expandable volume; wherein the air pump is at least partially contained within the mattress (10) and wherein the expandable volume (41) is incorporated into the mattress; wherein the air pump (154) is operatively connected with the expandable volume by an air hose (42, 43) at least partially contained within the mattress (10); and wherein the air pump (154) is removably connected (via elements 46, 47, 53 & 54) to the air hose (42, 43) and to the expandable volume (41) (see Figures 1, 2 & 5; column 3, lines 6-20; column 4, lines 17-47; column 6, lines 46-68 and column 7, lines 1-7 & 20-53).  The skilled artisan would have found it obvious at the time the invention was made to provide the device of Perez et al. ‘584 with an air pump that is at least partially contained within the mattress and wherein the expandable volume is incorporated into the mattress; wherein the air pump is operatively connected with the expandable volume by an air hose at least partially contained within the mattress; and wherein the air pump is removably connected to the expandable volume, in order to provide a mattress cover arrangement which has long been known in the art as taught by Tappel et al.  

Allowable Subject Matter
Claims 10, 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The examiner respectfully asserts that one of ordinary 

skill in the art would not have found it obvious at the time the invention was made to modify the device of claims 1-3 of U.S. Patent No. 8,006,331 to include the distinct structural configuration of an air pump which is at least partially contained within the box spring and wherein the expandable volume is incorporated into the box spring as explicitly recited in dependent claim 10, as well as an air pump which is operatively connected with the expandable volume by an air hose at least partially contained within the mattress as specifically recited in claims 13 and 16.

Claims 20, 23 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The examiner respectfully asserts that one of ordinary skill in the art would not have found it obvious at the time the invention was made to modify the respective devices of claims 1-3 of U.S. Patent No. 8,006,331, Perez et al. ‘584 and Bolden ‘030 to include the particular structural configuration of an air pump which is at least partially contained within the box spring and wherein the expandable volume is incorporated into the box spring as explicitly recited in dependent claims 20, 23 and 26, as well as an air pump which is operatively connected with the expandable volume by an air hose at least partially contained within the mattress as additionally recited in claims 23 and 26.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  Scarleski ‘521, Scarleski ‘664, Scarleski ‘847, Scarleski ‘776, Shih ‘138, Ishibashi et al. ‘165, Scarleski ‘145, Scarleski ‘250, Ohno et al. ‘959, Scarleski ‘562, Ohno et al. ‘048, Scarleski ‘976, Shih ‘761, Ohno et al. ‘733, Takeda et al. ‘748, Scarleski ‘580, Ohno et al. ‘364, Nomura et al. ‘589, Ishibashi et al. ‘090, Ishibashi et al. ‘244, Scarleski ‘557, Nomura et al. ‘627, Nomura et al. ‘904, Takeda et al. ‘198, Takeda et al. ‘048, Tanaka et al. ‘224, Scarleski ‘355, Tanaka et al. ‘727, Nomura et al. ‘790, Ishibashi et al. ‘385, Takeda et al. ‘204, Dionne et al. ‘292, Genaro et al. ‘333, Dionne et al. ‘463, Genaro et al. ‘780, Perez et al. ‘013, Lin ‘576, Perez et al. ’883, Perez et al. ‘512, Taylor et al. ‘784, Tappel ‘136 and Higgs ‘319.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT G SANTOS/Primary Examiner, Art Unit 3673